DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021, 12/14/2020, 7/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 claims “such that the groove is formed” instead of “such that a groove is formed”
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al (US 2019/0049760; hereinafter Hyun).
Regarding claim 1, Figs 1, 21, 29 of Hyun discloses a display apparatus comprising:
a chassis (1010; Fig 29; ¶ [0118]);
a plurality of modular displays (10a/10b; Fig 29; ¶ [0115]) disposed and tiled on the chassis (1010; Fig 29; ¶ [0118]), each of the plurality of modular displays (10; Fig 1; ¶ [0053]) comprising a plurality of light emitting diodes (LEDs) (151/152/153; Fig 2; ¶ [0055]) constituting each of a plurality of pixels (100; Fig 1; ¶ [0062]); and
a patterned molding layer (170; Figs 2-4; ¶ [0062]) formed on the each of the plurality of modular displays (10; Fig 1; ¶ [0053]),
wherein the patterned molding layer (170; Figs 2-4; ¶ [0062]) is formed to correspond to a boundary line (Figs 1/4/21/28/29]) between modular displays (10a/10b; Fig 29; ¶ [0115]) adjacent to each other among the plurality of modular displays.

Regarding claim 2, Figs 1, 21, 29 of Hyun discloses the patterned molding layer (170; Figs 2-4; ¶ [0062]) comprises a plurality of molding pieces (170; Figs 2-4; ¶ [0062]); and
wherein the plurality of molding pieces (170; Figs 2-4; ¶ [0062]) are arranged to be distanced from one another (Figs 2-4).

Regarding claim 3, Figs 1, 21, 29 of Hyun discloses the patterned molding layer (170; Figs 2-4; ¶ [0062]) comprises a groove (groove between adjacent LEDs (BM); Fig 21) which is formed between the plurality of molding pieces (170; Figs 2-4; ¶ [0062]), and
wherein a width of the groove (BM; Fig 21) is equal to a width of the boundary line (Figs 1/29).

Regarding claim 4, Figs 1, 21, 29 of Hyun discloses the each of modular displays comprise a black matrix (BM; Fig 21; ¶ [0094]) formed between the plurality of LEDs (151/152/153; Fig 2; ¶ [0055]) and
wherein the groove (groove between adjacent LEDs (BM); Fig 21) is formed in a location corresponding to the black matrix (BM; Fig 21; ¶ [0094]).

Regarding claim 5, Figs 1, 21, 29 of Hyun discloses each of the plurality of molding pieces (170; Figs 2-4; ¶ [0062]) is formed in an area (Fig 1/4) corresponding to at least one pixel (100; Fig 1; ¶ [0062]) among the plurality of pixels (100; Fig 1; ¶ [0062]).

Regarding claim 6, Figs 1, 21, 29 of Hyun discloses a thickness of the plurality of molding pieces (170; Figs 2-4; ¶ [0062]) is greater than a height of the plurality of LEDs (151/152/153; Fig 2; ¶ [0055]).

Regarding claim 7, Figs 1, 21, 29 of Hyun discloses each of the plurality of modular displays (10; Fig 29; ¶ [0115]) is arranged so as to be tiled without a step difference between the plurality of modular displays (10a/10b; Fig 29; ¶ [0115]) adjacent to each other.

Regarding claim 8, Figs 1, 21, 29 of Hyun discloses the plurality of modular displays (10a/10b; Fig 29; ¶ [0115]) are arranged on the chassis such that a first interval (Fig 1 and 4) between a first set of pixels (100; Fig 1; ¶ [0062]) formed in each edge area (Edge area; Fig 1) of a first modular display (10; Fig 1; ¶ [0115]) and a second modular display (10; Fig 1; ¶ [0115]) that are adjacent to each other is equal to a second interval (Fig 1 and 4) between a second set of pixels (100; Fig 1; ¶ [0062]) adjacent to each other formed in any one modular display (10; Fig 1; ¶ [0115]) among the plurality of modular displays.

Regarding claim 9, Figs 1, 21, 29 of Hyun discloses a manufacturing method of a display apparatus comprising a plurality of modular displays (10a/10b; Fig 29; ¶ [0115]) disposed and tiled on the chassis (1010; Fig 29; ¶ [0118]), each of the plurality of modular displays (10; Fig 1; ¶ [0053]) comprising a plurality of light emitting diodes (LEDs) (151/152/153; Fig 2; ¶ [0055]) constituting each of a plurality of pixels (100; Fig 1; ¶ [0062]), the method comprising:
arranging the plurality of modular displays on a chassis (1010; Fig 29; ¶ [0118]) so as to be tiled; and
forming a patterned molding layer (170; Figs 2-4; ¶ [0062]) formed on the each of the plurality of modular displays (10; Fig 1; ¶ [0053]),
wherein the patterned molding layer (170; Figs 2-4; ¶ [0062]) on each of the plurality of modular displays, the patterned molding layer corresponding to a boundary line (Figs 1/4/21/28/29]) between modular displays (10a/10b; Fig 29; ¶ [0115]) adjacent to each other among the plurality of modular displays.

Regarding claim 10, Figs 1, 21, 29 of Hyun discloses the forming the patterned molding layer (170; Figs 2-4; ¶ [0062]) further comprises:
forming a molding layer (170; Figs 2-4; ¶ [0062]) on the plurality of modular displays; and
patterning the molding layer such that a plurality of molding pieces (170; Figs 2-4; ¶ [0062]) are arranged to be distanced from one another (Figs 2-4).

Regarding claim 11, Figs 1, 21, 29 of Hyun discloses the patterning molding layer (170; Figs 2-4; ¶ [0062]) further comprises patterning the molding layer such that a groove (groove between adjacent LEDs (BM); Fig 21) is formed between the plurality of molding pieces (170; Figs 2-4; ¶ [0062]), and
wherein a width of the groove (BM; Fig 21) is equal to a width of the boundary line (Figs 1/29).

Regarding claim 12, Figs 1, 21, 29 of Hyun discloses the each of the plurality of modular displays comprise a black matrix (BM; Fig 21; ¶ [0094]) formed between the plurality of LEDs (151/152/153; Fig 2; ¶ [0055]) and
wherein the patterning the molding layer further comprises patterning the molding layer such that the groove (groove between adjacent LEDs (BM); Fig 21) is formed in a location corresponding to the black matrix (BM; Fig 21; ¶ [0094]).

Regarding claim 13, Figs 1, 21, 29 of Hyun discloses the patterning the molding layer further comprises patterning the molding layer such that each of the plurality of molding pieces (170; Figs 2-4; ¶ [0062]) is formed in an area (Fig 1/4) corresponding to at least one pixel (100; Fig 1; ¶ [0062]) among the plurality of pixels (100; Fig 1; ¶ [0062]).

Regarding claim 14, Figs 1, 21, 29 of Hyun discloses the patterning the molding layer further comprises patterning the molding layer such that each of the plurality of molding pieces (170; Figs 2-4; ¶ [0062]) is formed to have a thickness of the plurality of molding pieces (170; Figs 2-4; ¶ [0062]) is greater than a height of the plurality of LEDs (151/152/153; Fig 2; ¶ [0055]).

Regarding claim 15, Figs 1, 21, 29 of Hyun discloses the arranging the plurality of modular displays further comprises arranging the plurality of modular displays (10; Fig 29; ¶ [0115]) so as to be tiled without a step difference between the plurality of modular displays (10a/10b; Fig 29; ¶ [0115]) adjacent to each other.

Regarding claim 16, Figs 1, 21, 29 of Hyun discloses the arranging the plurality of modular displays further comprises arranging the plurality of modular displays (10; Fig 29; ¶ [0115]) further comprises arranging the plurality of modular displays (10a/10b; Fig 29; ¶ [0115]) are arranged on the chassis such that a first interval (Fig 1 and 4) between a first set of pixels (100; Fig 1; ¶ [0062]) formed in each edge area (Edge area; Fig 1) of a first modular display (10; Fig 1; ¶ [0115]) and a second modular display (10; Fig 1; ¶ [0115]) that are adjacent to each other is equal to a second interval (Fig 1 and 4) between a second set of pixels (100; Fig 1; ¶ [0062]) adjacent to each other formed in any one modular display (10; Fig 1; ¶ [0115]) among the plurality of modular displays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takeya et al (US 2017/0250329; The prior art discloses multiple modular displays)
Hickl (US 2016/0366379; The prior art discloses seamless tiled displays)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895